3 U.S. 496 (____)
3 Dall. 496
BRECKBILL
versus
TURNPIKE COMPANY.
Supreme Court of United States.

*500 E. Tilghman and Hopkins, for the Plaintiff.
Lewis, Ingersoll, M`Kean and C. Smith, for the Defendants.
THE COURT, on the day succeeding the argument, delivered an unanimous opinion, that on this special verdict, the Plaintiff could not recover, in the present form of action, against the Defendants, as a corporation: And, therefore, they deemed it unnecessary to decide the other questions in the cause.
Judgment for the Defendants.